


110 HR 2996 IH: Military Retiree Dislocation

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2996
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2007
			Mrs. Drake introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 37, United States Code, to provide a
		  dislocation allowance under section 407 of such title to retired members of the
		  uniformed services, including members placed on the temporary disability
		  retired list, moving from their last duty station to their designated
		  home.
	
	
		1.Short titleThis Act may be cited as the
			 Military Retiree Dislocation
			 Assistance Act of 2007.
		2.Eligibility of
			 retired members for dislocation allowance when ordered from last duty station
			 to member’s home
			(a)Eligibility for
			 primary dislocation allowanceSubsection (a)(2) of section 407 of
			 title 37, United States Code, is amended by adding at the end the following new
			 subparagraph:
				
					(H)A member who is
				retired under any provision of law or placed on the temporary disability
				retired list under chapter 61 of title 10 and who actually moves to a home
				selected by the member in accordance with section 404(c) of this
				title.
					.
			(b)Conforming
			 amendmentSubsection (e) of such section is amended by inserting
			 (except as provided in subsection (a)(2)(H)) before the period
			 at the end.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to a member of the uniformed services who is retired, or placed on the
			 temporary disability retired list under chapter 61 of title 10, United States
			 Code, on or after the date of the enactment of this Act.
			
